Citation Nr: 0929826	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-07 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected sinus 
headaches, hypertension, and coronary artery disease.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  Subsequent to this rating 
decision, the Veteran relocated to Virginia, and accordingly, 
the Roanoke, VA RO assumed jurisdiction over the appeal prior 
to certification to the Board.

The Veteran testified at a personal hearing before the 
undersigned, sitting in Washington, DC in June 2008.  A 
transcript of that hearing is associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that another remand is unavoidable.  Specifically, the 
Board requires compliance with its July 2008 Remand orders.  

The purpose of the July 2008 remand was to afford the Veteran 
a VA examination so that the question of whether his claimed 
obstructive sleep apnea was incurred or aggravated by his 
service-connected sinus headaches or the related sinusitis 
could be addressed.  A VA examination was conducted in 
September 2008, but the examiner did not adequately answer 
this question.  Specifically, she opined that there was no 
convincing evidence that the Veteran's in-service symptoms, 
to include his snoring, were symptoms of sleep apnea and that 
his sleep apnea was not caused by or the result of his 
service-connected disability.  However, she then stated that 
the Veteran's sinusitis and sinus headaches became worse 
after service, which "suggests that sleep apnea evolved 
later and not while in service."  This statement insinuates 
that the Veteran's sleep apnea was, in fact, a result of a 
worsening of the service-connected disability or that the 
increase in severity of the sinus disability aggravated the 
Veteran's sleep apnea.  Moreover, the examiner does not 
anywhere in the opinion specifically address whether the 
Veteran's obstructive sleep apnea was aggravated, i.e., 
underwent an increase in severity beyond its normal 
progression, as a result of his service-connected sinus 
headaches and related sinusitis.  The United States Court of 
Appeals for Veterans Claims has held "that a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, a remand is again required so that another VA 
examination may be scheduled and the question of aggravation 
properly addressed by the examiner.

Therefore, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for another VA 
examination to ascertain the existence 
and etiology of the Veteran's 
obstructive sleep apnea.  All necessary 
diagnostic tests should be performed 
and the results fully documented.  The 
claims file, to include a copy of this 
REMAND, should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  In the report, the examiner 
must specifically answer the following: 

Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's claimed obstructive sleep 
apnea was incurred or aggravated by his 
service-connected sinus headaches or 
the related sinusitis?
The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it. 

By "aggravation" the Board means a 
permanent increase in the severity of 
the underlying disability beyond its 
natural progression.

If the examiner determines that the 
sleep apnea was aggravated by the 
service-connected sinus headaches or 
the related sinusitis, the examiner 
should identify the level of disability 
caused by the service-connected 
disability, to the extent possible.

If the examiner is unable to provide 
any of the requested opinion(s) without 
resorting to speculation it should be 
so stated.  A rationale for any opinion 
advanced should be provided.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the February 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



